Citation Nr: 1233725	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee medial meniscus tear.  

2.  Entitlement to an initial, compensable rating for residuals of a left elbow injury, prior to January 27, 2012. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a left elbow injury, from January 27, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July to September 1979, August to December 1985, and June 2005 to July 2006; he also had additional service with the Army National Guard of Massachusetts.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, granted service connection and assigned a 10 percent rating for a left knee disability and a 0 percent (noncompensable) rating for a left elbow disability, each effective August 1, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the initial disability ratings assigned.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In April 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO jurisdiction.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In May 2010, the Board remanded these matters to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development of the evidence.  

While the appeal was in remand status, in an April 2012 rating decision, the AMC awarded a higher, 10 percent rating for residuals of a left elbow injury, effective January 27, 2012.  After completing the requested development, the AMC continued to deny the claims for an initial rating in excess of 10 percent for residuals of a left knee medial meniscus tear, an initial compensable rating for residuals of a left elbow injury, and a rating in excess of 10 percent for residuals of a left elbow injury (as reflected in an April 2012 SSOC), and returned the matters on appeal to the Board for further appellate consideration.

Because the Veteran disagreed with the initial ratings assigned following the award of service connection for each disability under consideration, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 10 percent for residuals of a left elbow injury, effective January 27, 2012, inasmuch as a higher rating for this disability is available both before and after the effective date of the increase, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing all three matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Since the August 1, 2006, effective date of the award of service connection, the Veteran's residuals of a left knee medial meniscus tear have include no more than slight (if any) lateral instability, complaints of pain on mtion with normal extension, flexion to at least 95 degrees,  and no flare-ups; although the Veteran underwent arthroscopy of the left knee for a tear of the medial meniscus in April 2007, there have been no medical findings of arthritis, locking, ankylosis, subluxation, impairment of the tibia or fibula, or genu recurvatum.

3.  At no point since the August 1, 2006, effective date of the award of service connection have the Veteran's residuals of a left knee medial meniscus tear been shown to be so exceptional or unusual as to render the schedular criteria inadequate for rating the disability.

4.  The Veteran is left-handed.  

5.  For the period prior to January 27, 2012, the Veteran's residuals of a left elbow injury include complaints of  pain with flexion to 150 degrees and normal extension; there was no evidence of ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, nonunion of the radius, or loss of supination or pronation. 

6.  Since January 27, 2012, the Veteran's residuals of a left elbow injury include complaints of pain with flexion limited to no less than 115 degrees and extension limited to no more than 20 degrees; there has been no evidence of ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, nonunion of the radius, or loss of supination or pronation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a left knee medial meniscus tear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for an initial, compensable rating for residuals of a left elbow injury, for the period prior to January 27, 2012, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5019 (2011).  

3.  The criteria for a rating in excess of 10 percent for residuals of a left elbow injury, for the period from January 27, 2012, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5019 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In initial rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2007 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate what were then claims for service connection for left knee and left elbow disorders, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection was granted.

After the award of service connection, and the Veteran's disagreement with the initial ratings assigned, the SOC set forth the criteria for higher ratings for knee and shoulder disabilities (the timing and form of which suffices, in part, for Dingess/Hartman). 
Moreover, in a February 2008 letter, specific to the claims for higher ratings, the RO reiterated the notice previously provided.  After issuance of this letter, and opportunity for the Veteran to respond, the September 2008 SOC, and, most recently, the April 2012 supplemental SOC (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private medical treatment records, and the reports of March 2007 and January 2012 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal, prior to appellate consideration, is required. 

In May 2010, the Board remanded the claims, in part, to obtain private treatment records from Worchester Memorial Hospital, Braintree Rehab Hospital, Dr. Barrett, Dr. Barack, Dr. Bowman, and Dr. Roland.  The RO attempted to obtain Authorizations for Release of Information from the Veteran for these institutions and physicians in June 2010, but the Veteran did not provide the requested authorizations.  In January 2012, the RO sent the Veteran a final notice requesting the necessary authorizations, but the Veteran did not respond to this letter.  Hence, the RO has fulfilled its duty to assist the Veteran in obtaining pertinent records, to the extent possible, and no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, to include the AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claims for higher ratings for service-connected left knee and left elbow disabilities,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


A.  Residuals of a Left Knee Medial Meniscus Tear

Historically, in March 2007, the Veteran filed a claim for service connection for residuals of a left knee medial meniscus tear.  The RO granted the claim in an August 2007 rating decision, and assigned an initial 10 percent rating for the left knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective August 1, 2006 (the first day following the Veteran's discharge from service).

Under Diagnostic Code 5257, other knee impairment, such as recurrent subluxation or lateral instability, is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Alternatively, the Board has considered the diagnostic criteria for rating knee disabilities on the basis of limitation of motion.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the August 1, 2006 effective date of the award of service connection has the left knee disability warranted a rating higher than the initial 10 percent rating assigned.  

An August 2006 MRI of the left knee revealed a horizontal flap tear of the posterior horn of the medial meniscus.  There was small knee effusion and minimal fluid in the infrapatellar bursa.  The medial collateral ligament appeared intact.  

During a March 2007 VA joints examination, the examiner noted review of a June 2006 MRI of the left knee, which showed an oblique flap tear of the posterior horn of the medial meniscus along the presence of joint effusion.  The Veteran complained that his left knee was periodically painful, which prevented him from going running as he did prior to his injury.  He reported that he had a sensation of impending giving way in the left knee, even though the knee had not locked.  He stated that rotating his left knee with his left knee firmly placed and taking full weight caused him discomfort.  He indicated that he did not require the use of any type of knee support or cane.  He also required no medication.  

On examination, the Veteran did not limp or favor his left knee in any way.  There was no evidence of swelling, varus or valgus deformity, or effusion.  Range of motion testing revealed that the Veteran was capable of full extension to 0 degrees and could actively flex to 140 degrees.  Anterior drawer sign was negative, and there was no grading or crepitation on active or passive motion.  The Veteran did complain of tenderness over the posteromedial joint line, and although he was capable of performing a full weightbearing squat, he maintained that he found it to be difficult.  The examiner diagnosed the Veteran with internal derangement of the left knee with oblique flap tear, incomplete posterior horn medial meniscus left knee.  

During a March 2007 VA general examination, the Veteran reported pain, stiffness, limited motion, and instability in his left knee.  He denied any flare-ups and did not use any assistive aids for walking.  Examination revealed a normal gait.  The Veteran's left knee injury impacted his occupational activities due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength in the lower extremity, and pain.  

A March 2007 x-ray of the left knee revealed  mild degenerative change of the medial knee compartment with tiny osteophyte formation of the superior and inferior articulating surfaces of the patella.  

Private medical records dated from April 2007 to June 2007 show that the Veteran underwent a left knee arthroscopy, left chondroplasty, and left arthroscopic partial medial meniscectomy in April 2007.  The Veteran's post-operative diagnosis was left medial meniscal tear, left osteochondritis dissecans patella.  In a June 2007 treatment report, the Veteran was noted to be doing very well status post arthroscopic knee scope.  Other than some minor medial compartment and patellofemoral pain on examination, the Veteran's range of motion was excellent.  His vastus medialis oblique was increasing in strength.  

During the April 2010 Board hearing, the Veteran testified that, after his left knee surgery, he was bedridden for 2 days and subsequently had physical therapy for about 6 to 7 weeks.  He reported that he had occasional left knee swelling that was precipitated by rigorous exercise, standing too long, or bending his knee too long.  He stated that when his left knee became swollen after activity, it would also lock up, and he would have to get up and move around.  He indicated that his left knee also locked up after he had been sitting for 2 or 3 hours or after he had been in a car ride.  He maintained that he still had ongoing left knee pain and discomfort despite having had surgery.  He also testified that he had to modify his exercise and lifestyle to accommodate his left knee disability.  He reported that he treated his knee problems by elevating his leg and putting an ice pack on his knee.  

VA medical records dated from March 2011 to November 2011 indicate that the Veteran received intermittent treatment for his left knee torn ligament status post repair.  He was encouraged to go walking instead of running because it was easier on his knees.  

During a January 2012 VA examination, the Veteran was noted to have diagnoses of status post left meniscal tear and surgery, left patellofemoral pain syndrome, and left patellar tendonitis.  The Veteran reported that since his April 2007 knee surgery, his left knee was painful and had decreased range of motion.  He stated that he took non-steroidal anti-inflammatory drugs for relief of left knee pain and swelling.  He denied any flare-ups.  

On examination, range of motion testing of the left knee revealed flexion to 95 degrees and extension to 0 degrees..  There was objective evidence of painful motion starting at 90 degrees on flexion and at 0 degrees on extension.  On repetitive-use testing, the Veteran had flexion to 100 degrees, and extension to 0 degrees.  The examiner found no additional limitation in range of motion of the left knee following repetitive-use testing.  However, there was functional loss and/or functional impairment of the left knee after repetitive-use testing due to weakness, fatigability, pain, deformity, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  

The examiner noted that the Veteran limped for a few minutes after getting out of a truck or after sitting in a theatre or waiting room.  There was also objective evidence of tenderness of the left patellar tendon.  Strength testing of the left knee was 4/5.  Anterior and posterior instability tests were 1+, but the medial-lateral instability test was normal.  The Veteran was noted to have no history of recurrent patellar subluxation/dislocation, but did have medial tibial stress syndrome.  His left meniscus condition was described as being manifested by a meniscal tear and frequent episodes of joint pain.  However, there were no findings of joint locking or joint effusion.  The residuals of his April 2007 meniscectomy were found to be manifested by intermediate degrees of residual weakness, pain, or limitation of motion.  The Veteran did not use assistive devices for locomotion.  A January 2012 x-ray of the left knee revealed no fracture, dislocation, or significant bone or joint abnormality.  The examiner also noted the lack of x-ray evidence of degenerative or traumatic arthritis or patellar subluxation.         

First addressing instability, the Board notes that, although the Veteran described a sensation of impending giving way in the left knee during his March 2007 VA joints and general examinations, he has not reported any symptoms of instability since that time, including during his June 2007 post left knee surgery appointment, during his April 2010 Board hearing, and during his most recent VA examination in January 2012.  During the recent examination, the anterior and posterior instability tests were 1+; however, the medial-lateral instability test was normal.  

The above-described evidence does not support more than a 10 percent rating, for no more than slight, if any, instability.  Indeed, while 10 percent rating was initially assigned, essentially based on the Veteran's 2007 assertions, for slight instability, no actual instability has been shown, or asserted, since that time.  

Rather, in the April 2012 supplemental SOC, it was noted that the 10 percent rating was appropriate because of the Veteran's painful motion.  In reaching that determination, the  RO noted consideration of 38 C.F.R. § 4.59 (providing that functional loss due to painful motion warrants, at least, the minimum compensable rating for a particular joint).  However, the only pertinent diagnostic code that provides a 10 percent rating for painful motion is Diagnostic Code 5003.  

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In this case, the medical evidence establishes that the Veteran does not actually have arthritis in the left knee; indeed, the January 2012 .VA examiner specifically noted that   However, even considering the provisions of Diagnostic Code 5003 by analogy-which he RO appears to have done (see 38 C.F.R. § 4.20), no more than a10 percent rating is assignable.  

Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that the Veteran has consistently had normal extension of the left knee at 0 degrees, and that up until his January 2012 VA examination, he had normal flexion of the left knee as well.  The Veteran's left knee was found to have flexion to 95 degrees  on examination, most recently in January 2012, with pain.  However, this does not even meet the criteria for noncompensable (0) percent rating under Diagnostic Code 5260, as the code provides a 0 percent rating for flexion limited to 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Furthermore, the Veteran has not reported any flare-ups that resulted in decreased motion, and there is simply no lay or medical indication that his pain has been so disabling to even result in flexion limited to 45 degrees, or extension limited to 10 degrees-for the minimum, 10 percent rating under Diagnostic Codes 5260 and 5261, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of any higher rating under Diagnostic Code 5260 or 5261.

The Board points out that, while separate ratings may be assignable for arthritis resulting in limited or painful motion, and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), as noted above, here, the Veteran has not asserted, or manifested, any left knee instability since 2007, and there is no arthritis in the left knee.

The record also presents no other basis for assignment of a rating in excess 10 percent for the service-connected left knee disability under any other potentially applicable diagnostic code.  The Board notes that Diagnostic Code 5259 provides a maximum rating of 10 percent for symptomatic removal of semilunar cartilage.  Moreover, although the Veteran reported locking of the left knee, there have been no medical findings of locking or effusion of the left knee so as to warrant the assignment of the maximum, 20 percent rating for the pre-operative period under Diagnostic Code 5258, which pertains to dislocated semilunar cartilage.   

Further, as there is no evidence that the left knee disability involves any ankylosis, dislocated cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5262, and 5263 is not appropriate.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.

The Board also notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's residuals of a left medial meniscal tear.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As indicated above, the persuasive evidence indicates that the Veteran's residuals of a left medial meniscal tear are consistent with the assigned 10 percent initial rating. 

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's residuals of a left medial meniscal tear have not met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.  

The above determinations are based upon application of pertinent provisions of  VA's rating schedule.  Additionally, the Board finds that at no point since the August 1, 2006, effective date of the award of service connection have the Veteran's residuals of a left knee medial meniscus tear reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2011) (here, cited and discussed in the April 2012 SSOC). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's residuals of a left knee medial meniscus tear at all times pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged rating of the Veteran's residuals of a left knee medial meniscus tear, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Residuals of a Left Elbow Injury 

Historically, in March 2007, the Veteran filed a claim for service connection for residuals of a left elbow injury.  The RO granted the claim in an August 2007 rating decision, and assigned an initial 0 percent rating for the left elbow disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019, effective August 1, 2006 (the first day following the Veteran's discharge from service).  Subsequently, in an April 2012 rating decision, the RO granted a higher rating of 10 percent for residuals of a left elbow injury, effective January 27, 2012.  

Under Diagnostic Code 5019, bursitis is evaluated, as degenerative arthritis, on the basis of limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5206, 5207, and 5208).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The record reflects that the Veteran is left-handed.  As such, his residuals of a left elbow injury affect his major extremity.  See 38 C.F.R. § 4.69.  

Normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  Normal forearm pronation and supination is from 0 to 80 degrees and from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5206 provides for ratings of 0, 10, 20, 30, 40, or 50 percent where there is limitation of flexion of the major forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011).    

Diagnostic Code 5207 provides for ratings of 10, 10, 20, 30, 40, or 50 percent for limitation of extension of the major forearm to 45, 60, 75, 90, 100, or 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2011). 


1.  Prior to January 27, 2012

During a March 2007 VA joints examination, the Veteran reported that he had not received any treatment for his left elbow.  He stated that the only time it really bothered him was when he inadvertently struck the posterior aspect of the left elbow.  He also indicated that his left elbow was quite tender if he exerted pressure upon it against any firm surface, such as the arm rest of a chair.  He complained of occasional mild referred pain distally into his left forearm and fingers.  He reiterated that he was reasonably well as long as he was careful not to inadvertently strike his left elbow against a hard surface and avoided prolonged pressure directed against the olecranon process.  

On examination, the bony prominence of the olecranon process of the Veteran's left elbow was more apparent than that of the olecranon process of the right elbow.  There was no evidence of a current acute bursal formation, but there was mild soft tissue swelling.  On palpation, there also appeared to be a very small focal area of tenderness over the superior proximal portion of the tip of the left olecranon process.  The Veteran had full strength of grasp in his left hand.  Range of motion testing of the left forearm revealed 150 degrees flexion and 0 degrees extension.  The examiner noted that the only positive finding appeared to be that of a small movable nodule which was exquisitely tender and consistent with quiescent traumatic olecranon bursa.  The Veteran was diagnosed with traumatic olecranon bursa of the left elbow, presently quiescent and not inflamed.    

During a March 2007 VA general examination, the Veteran reported pain, stiffness, limited motion, and instability in his left elbow.  He denied any flare-ups.  Examination revealed no motor or sensory loss on the left side.  Deep tendon reflexes in the left triceps and biceps were 2+.  

An October 2008 x-ray of the left elbow revealed spurring about the elbow involving both the lateral epicondyle and the olecranon, but not the medial epicondyle.  No focal bone or joint abnormality was seen.  

The Veteran testified before the Board at a video-conference hearing in April 2010.  He testified, in pertinent part, that the greatest problem with respect to his left elbow disability was the ongoing pain.  He stated that he was left hand dominant, and that he had not been able to compensate by using his right hand.  He reported that if he touched the elbow, it was like the tingling, numbing feeling of having his "funny bone" hit.  He indicated that the tingling, numbing sensation would last for 30 minutes, and his left arm would be useless.  He maintained that he had lost all dexterity in his left hand.  He testified that he tried to remember to protect his left elbow from being touched.  He also reported that he was unable to perform many activities, such as writing letters, due to his left elbow disability.   

VA medical records dated from March 2011 to November 2011 indicate that the Veteran received intermittent treatment for his elbow bursitis.  He was treated with ice/heat and Ibuprofen.  

The medical evidence shows that left forearm flexion was 150 degrees and left forearm extension was 0 degrees.  These findings do not warrant assignment of a compensable rating for the left elbow under Diagnostic Codes 5206 or 5207.  As such, the criteria for an initial, compensable rating based on limitation of flexion or extension of the left forearm are not met.  Furthermore, the Veteran has not reported any flare-ups that resulted in decreased motion, and there is simply no lay or medical indication that his pain has been so disabling to even result in flexion limited to 100 degrees, or extension limited to 45 or 60 degrees-for the minimum 10 percent rating under Diagnostic Codes 5206 and 5207, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of any higher rating under Diagnostic Code 5206 or 5207.

The Board also finds that no other diagnostic code provides a basis for assignment of an initial compensable rating for the residuals of a left elbow injury.  Disabilities of the elbow and forearm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213; however, several of these diagnostic codes are simply not applicable to the Veteran's service-connected residuals of a left elbow injury.  It is neither contended nor shown that the Veteran's service-connected residuals of a left elbow injury involve ankylosis, flexion limited to 100 degrees and extension limited to 45 degrees, flail joint, nonunion of the radius and ulna, nonunion of the ulna, nonunion of the radius, or impairment of supination and pronation.  As such, an increased rating under any of the diagnostic codes rating these conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5205, 5208-5213.  

The Board also notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's residuals of a left elbow injury.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  As indicated above, the persuasive evidence indicates that the Veteran's residuals of a left elbow injury are consistent with the assigned 0 percent initial rating. 

For all the foregoing reasons, the Board concluded that, for the pertinent period prior to January 27, 2012, there is no basis for an initial compensable rating for the residuals of left elbow injury.  As such, there is no basis for staged rating of the disability, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

2.  From January 27, 2012

During a January 2012 VA examination, the Veteran was found to have diagnoses of left olecranon bursitis and left cubital tunnel pain syndrome.  The examiner also noted that the Veteran had previously undergone an electromyograph with normal ulnar study but abnormal median nerve function that met the criteria of left median nerve carpal tunnel syndrome.  The Veteran complained that he continued to have difficulty using hand tools.  He reported that he was left-handed, but his right hand and arm were significantly stronger.  He stated that his symptoms of pain and tingling were worse because he would wake up with pain and numbness in the little and ring fingers.  He indicated that pressure against his left elbow from the arm of a chair and from the tap or blow against his olecranon would produce a "funny bone" type of pain.  He denied any flare-ups.  

On examination, range of motion testing of the left elbow revealed flexion to 115 degrees and extension to , with objective evidence of pain on both. On repetitive-use testing, the Veteran's left elbow improved to 120 degrees flexion, but there was additional limitation of extension to 20 degrees.  There was functional loss and/or functional impairment of the left elbow and forearm due to weakness, fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain.  The Veteran also had localized tenderness or pain on palpation of the joints or soft tissue of the left elbow.  Strength testing of the left elbow was 4/5.  There was no evidence of ankylosis, flail joint, joint fracture and/or impairment of supination or pronation.  A January 2012 x-ray of the left elbow indicated that there was no fracture, dislocation, or significant bone or joint abnormality.  There was also no x-ray evidence of degenerative or traumatic arthritis.  The examiner noted that a diagnosis of carpal tunnel syndrome had been previously considered, but current clinical findings suggested ulnar nerve entrapment rather than median nerve involvement, and this was instead compatible with cubital tunnel syndrome.    

The medical evidence shows that left elbow flexion has been limited to no less than 115 degrees and left elbow extension has been limited to no more than 20 degrees. These findings do not warrant assignment of even a compensable rating for the left elbow under Diagnostic Code 5206 or 5207, let alone for a rating in excess of 10 percent.  As such, the criteria for a rating in excess of 10 percent based on limitation of flexion or extension of the left forearm are not met.  Furthermore, the Veteran has not reported any flare-ups that resulted in decreased motion, and there is simply no lay or medical indication that his pain has been so disabling to even result in flexion limited to 100 degrees, or extension limited to 45 or 60 degrees-for the minimum 10 percent rating under Diagnostic Codes 5206 and 5207, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of any higher rating under Diagnostic Code 5206 or 5207.
  
The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the residuals of a left elbow injury.  Disabilities of the elbow and forearm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213; however, several of these diagnostic codes are simply not applicable to the Veteran's service-connected residuals of a left elbow injury.  It is neither contended nor shown that the Veteran's service-connected residuals of a left elbow injury involve ankylosis, flexion limited to 100 degrees and extension limited to 45 degrees, flail joint, nonunion of the radius and ulna, nonunion of the ulna, nonunion of the radius, or impairment of supination and pronation.  As such, a higher rating under any of the diagnostic codes rating these conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5205, 5208-5213.  

The Board also notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's residuals of a left elbow injury.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain, 11 Vet. App. at 127;  Routen v. Brown, 10 Vet. App. at 186. As indicated above, the persuasive evidence indicates that the Veteran's residuals of a left elbow injury are consistent with the assigned 10 percent rating. 

For all the foregoing reasons, the Board concludes that, since January 27, 2012, there is no basis for a rating in excess of 10 percent for the service-connected left elbow disability.  As such, there is no basis for staged rating of the disability, pursuant to Fenderson (cited above), and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

An initial rating in excess of 10 percent for residuals of a left knee medial meniscus tear is denied.  

An initial, compensable rating for residuals of a left elbow injury, prior to January 27, 2012, is denied.  

A rating in excess of 10 percent for residuals of a left elbow injury, from January 27, 2012, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


